Citation Nr: 1029666	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a back disability 
(including the cervical and thoracolumbar spines).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (including bronchitis).

3.  Entitlement to service connection for sinusitis/allergic 
rhinitis.

4.  Entitlement to service connection for gastric ulcer (claimed 
as duodenal ulcer).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1946 to April 1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Commonwealth of the Philippines.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran manifests a 
chronic disability of the cervical and thoracolumbar spines which 
first manifested in service and/or is otherwise related to active 
service; arthritis did not manifest to a compensable degree 
within the first postservice year.

2.  The evidence does not establish that the Veteran manifests 
COPD/chronic bronchitis which first manifested in service and/or 
is otherwise related to active service.

3.  The evidence does not establish that the Veteran manifests 
maxillary sinusitis/allergic rhinitis which first manifested in 
service and/or is otherwise related to active service.

4.  The evidence does not establish that the Veteran manifests 
gastric/duodenal ulcer which first manifested in service and/or 
is otherwise related to active service; a gastric and/or duodenal 
ulcer did not manifest to a compensable degree within the first 
postservice year.



CONCLUSIONS OF LAW

1.  Service connection for a back disability (including the 
cervical and thoracolumbar spines) is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Service connection for COPD (including bronchitis) is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for sinusitis/allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  Service connection for gastric ulcer (claimed as duodenal 
ulcer) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based ionizing radiation 
exposure).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis and peptic/duodenal 
ulcers, are presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  When a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, are service-connected.  Groves v. 
Peake, 524 F.3d 1306 (Fed. Cir. 2008).

The Board notes that a lay claimant is competent to provide 
testimony concerning factual matters of which he/she has first 
hand knowledge (i.e., experiencing or observing pain in his feet 
and shortness of breath.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted by the United States Court of Appeals for Veterans 
Claims (Court), lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

At the outset, the Board notes that the National Personnel 
Records Center (NPRC) has informed VA that the Veteran's service 
treatment records (STRs) are presumed destroyed.  In such a 
situation, the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, there is no presumption, either in favor of the claimant 
or against VA, which arises when there are lost or missing STRs.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply an "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).

The RO has certified for appeal service connection issues for a 
"back" disability, COPD, sinusitis and gastric ulcer.  The 
Veteran has not been very specific in his statements regarding 
the exact disability, or disabilities, for which service 
connection is being sought.  For instance, it is unclear whether 
his "back" disability claims involves the thoracolumbar and/or 
cervical spines.  There have also been medical references to 
separate disabilities of allergic maxillary sinusitis, allergic 
rhinitis, COPD and bronchitis.

The Board is also cognizant of a holding by the Court in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), which redefined the concept 
of what issues are encompassed in a service connection "claim" 
filed by a claimant.  In Clemons, the Court held that the scope 
of a claim must be understood from the viewpoint of a lay 
claimant who may not be required to understand sophisticated 
legal or medical distinctions, and that "the claimant's intent 
in filing a claim is paramount to construing its breadth."  The 
Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007) which held that VA must apply a "sympathetic 
reading" to a lay person's pleadings, indicated that VA's 
attention should be focused upon the symptoms the claimant is 
attempting to service connect.

As best that can be determined by the Veteran's pleadings and 
associated medical records, the Board finds that the Veteran 
seeks service connection for disability involving the 
thoracolumbar and cervical spinal segments, COPD, sinusitis, 
gastric ulcer, allergic rhinitis, and bronchitis.  Therefore, all 
of these diagnoses will be considered in deciding this appeal.

The earliest available pertinent medical record involves a 
December 1983 hospitalization record from Clark Air Force 
Regional Medical Center (AFRMC), pertaining to the Veteran's 
treatment for left ureterolithiasis, decades after service.  

Notably, the physicians found unremarkable examinations of the 
Veteran's ears, nose, throat and back.  The Veteran was otherwise 
described as "essentially healthy."

Overall, the December 1983 hospitalization record from Clark 
AFRMC provides some evidence against these claims, reflecting 
assessments that the Veteran was essentially healthy and absent 
chronic disability other than left ureterolithiasis.

In pertinent part, the private medical records first reflect the 
Veteran's treatment for allergic rhinitis, sinusitis and 
osteoarthritis in 1991, which is more than 40 years following the 
Veteran's separation from active service.  Thereafter, a February 
1997 hospitalization record indicated diagnoses of COPD, chronic 
bronchitis, and colonic diverticulitis.  A July 2000 endoscopy 
returned diagnoses of esophageal varices, gastric ulcers (distal 
corpus and antrum - H.p.+), and duodenitis.

Overall, there is nothing in the Veteran's actual treatment 
records to indicate a connection between the problems first 
demonstrated no earlier than 1991 and active service that ended 4 
decades earlier.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the Veteran's 
entire medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).

However, the Veteran has provided his own statements alleging the 
onset and chronicity of back, sinus, COPD and stomach problems 
since service.  The Veteran is clearly competent to speak to 
symptoms and limitations within his own personal knowledge and 
observation.  However, the Veteran's allegations in this matter 
are inconsistent, unreliable and deemed not credible.

On his original Application for VA compensation in February 2005, 
the Veteran alleged treatment for COPD and sinusitis beginning in 
1946.  He vaguely refers to occasional stomach discomfort during 
service.  See VA Form 21-4138 received April 2005.  He has 
further argued that all of his diseases manifested in 1947, 
affecting his well being by about 40%.  See Veteran statement 
received June 2006.  He alleges that back pain, stomach 
discomfort and stuffy nose were present upon his separation, but 
that he was requested to sign a medical examination waiver.  See 
Veteran statement received June 2006.  He has provided 
contradictory accounts as to whether he underwent an April 1947 
separation examination.  Cf. VA Form 21-4138 received April 2005; 
Veteran's statement received May 2008.

In addition to the Veteran's vague and somewhat internally 
inconsistent statements, the Board notes that the Veteran's 
statement to his treating physicians is not consistent with his 
current allegations.  For example, the Veteran's current 
allegations of chronic back pain since service contradicts his 
report to VA examiners on May 14, 2002 and May 16, 2002, wherein 
he reported the onset of back pain within the last 10 to 12 
years.  

On this record, the Board finds that the Veteran's statement to 
his treating physicians, which occurred before the Veteran 
demonstrated any awareness for potential monetary gain and were 
made in the context of seeking appropriate treatment for back 
pain, which provides a greater level of reliability.  See 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

Similarly, with respect to his COPD disability, the Veteran 
reported to a physician in 1997 that he had a 30-year history of 
smoking 21/2 cigarettes per day with an intermittent cough, and 
dyspnea having been present for 3 years.  This statement again 
places the onset of COPD symptoms after service.

Overall, the history provided by the Veteran of persistent or 
recurrent symptoms of disability since service is not deemed 
credible, and rejected.  Overall, the Board finds that symptoms 
associated with the Veteran's disabilities involving the cervical 
and lumbar spine, COPD/or bronchitis, allergic 
rhinitis/bronchitis, and ulcer have not been persistent and/or 
recurrent since service.

The Board is also aware of several medical statements in support 
of these claims.

A Medical Certificate from Dr. L.F.E.S.P., received in April 
2005, reported having treated the Veteran for chronic bronchitis, 
gastric ulcers and hypertension for the past 8 years.  This 
physician indicated that the Veteran had a past medical history 
of treatment for colonic diverticulosis, polyposis, gastric 
ulcers and duodenal ulcers in 1956 to July 2000.

An additional affidavit from Dr. L.F.E.S.P., received in 
September 2005, recalls treating the Veteran at St. Lukes 
Hospital in 1996, where he was a "Fellow in Training."  At that 
time, the Veteran had been diagnosed with gastric ulcer and 
chronic bronchitis.  The Board notes that treatment records from 
Dr. L.F.E.S.P. have been requested to verify the accuracy of this 
statement.  The Veteran has refused to submit these records, 
noting that all notes are contained on index cards.  So, Dr. 
L.F.E.S.P. is attempting to recollect notations contained in 
treatment records made more than a decade ago.  

In addition to this unreliability, Dr. L.F.E.S.P. is only 
reiterating statements made by the Veteran which have already 
been found to be unreliable.  In addition, none of the actual 
records from St. Lukes Hospital reflect the claimed history of 
1947 onset as currently alleged.

As such, the Board finds that these affidavit statements have no 
probative value as medical opinions in support of any of these 
claims.  Leshore v. Brown, 8 Vet. App. 406, 410 (1995) 
("[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based on a 
rejected factual predicate).

An affidavit from Dr. C.G.D.G., received in September 2005, 
recalls an initial consultation with the Veteran in 1961 with 
diagnoses that included maxillary sinusitus and allergic rhinitis 
treated with antihistamine and antibiotics.  It was opined that 
the Veteran's sinusitis and allergic rhinitis were caused, 
triggered and aggravated by exposures to dusts "during his early 
years."

An additional affidavit from Dr. C.G.D.G., received in April 
2008, clarified that the Veteran "initially consulted me in 1961 
for some complaints and symptoms, allegedly recurring as early as 
1947.  I examined him and diagnosed that he ha[d]" left 
recurrent serous otitis media, allergic maxillary sinusitis, 
allergic rhinitis and intraocular pressure slightly elevated in 
the eyes.  This physician indicated that the Veteran had an 
allergic reaction to dust, smoke and even changes of weather.

Overall, these medical statements hold no probative value towards 
establishing a link between Veteran's chronic bronchititis, COPD, 
gastric ulcers, duodenal ulcers and service.  At best, these 
statements establish the Veteran's treatment for allergic 
maxillary sinusitis and allergic rhinitis in 1961, which is still 
more than a decade following the Veteran's separation from 
service.  However, the ability of this physician to recollect 
examination findings which occurred more than 4 decades ago is 
clearly in question.  The VA requested actual treatment record to 
verify the accuracy of these recollections, and the Veteran has 
refused to produce such documents or allow VA to assist by 
asserting that such records were contained on index cards and no 
longer exist.

Again, this physician relies heavily upon the Veteran's report of 
medical history which "allegedly" claimed the symptoms as 
"recurring as early as 1947."  The portion of this opinion 
establishing the onset of disability during service holds no 
probative value as the Board rejects the lay history of alleged 
persistent or recurrent symptoms of disability since service.  
Leshore, 8 Vet. App. at 410; Reonal, 5 Vet. App. at 461.

The Board has also carefully reviewed the examiner's opinion that 
the Veteran's respiratory disorders may be attributable to an 
allergic reaction to dust, smoke and even changes of weather 
which occurred during the Veteran's "early years."  The Board 
acknowledges that the Veteran argues that his military duties 
were performed in areas subject to dust and smoke.  However, the 
Board finds that the Veteran's overall credibility is impeached 
to the extent as to find no reliable evidence of record as to the 
actual working conditions experienced by the Veteran before, 
during and after service.  Furthermore, this physician gives no 
recognition of the Veteran's 30+ years of smoking 21/2 packs of 
cigarettes per day.  As indicated above, the Board has rejected 
the allegation of persistent and/or recurrent symptoms of 
disability since service.  

Therefore, on this factual record, the Board finds that any 
opinion offered by a private and/or VA physician which attributes 
a current respiratory disorder to any event in service would be 
based upon pure speculation, which is prohibited under 38 C.F.R. 
§ 3.102.  

Finally, the Board has considered the Veteran's own personal 
opinions of medical etiology in this case.  He attributes his 
sinusitis and COPD to dusty and sandy training grounds, and 
variously reports the onset of all of his symptoms during 
service.  The Veteran's allegations lack substantial credibility 
on many material aspects to his claim, and the Board places 
greater probative weight to the overall medical evidentiary 
record showing the onset of his disorders many decades after his 
discharge from active service.  There is no doubt of material 
fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  As such, the claims are denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Pre-adjudicatory RO letters dated February 2005 (COPD and 
sinusitis), August 2005 (duodenal ulcer) and February 2006 (back 
pain) substantially complied with the VCAA notice requirements, 
as they informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notably, the 
Veteran was informed of the unavailability of his STRs and the 
alternate sources of evidence which could help supplement these 
missing records.

As the claims are denied, there is no prejudice in failing to 
timely advise the Veteran establishing an initial disability 
rating and effective date of award.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (a notice error is not prejudicial 
when concerning a benefit that cannot be awarded matter of law).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has been unable to obtain STRs treatment 
as they have been presumed to have been destroyed.  As indicated 
above, the Veteran has been informed of this unfortunate 
circumstance and been provided notice of alternate sources of 
evidence which could supplement the record. 

In March 2008, the Board remanded this appeal to ensure that the 
duty to assist has been met in this case.  The Board specifically 
directed the RO to assist the Veteran in obtaining treatment 
records from the Veteran's private physicians, and to clarify 
with the Veteran his dates of treatment at Clark AFRMC and the 
Hines, Illinois VAH.

The Veteran responded by submitting an information packet with 
all available records (including VA clinical records), and 
declined the RO's request to return an authorization form for VA 
assistance in obtaining additional records.  The Veteran 
essentially informed the RO that it would be futile to obtain any 
additional records as they no longer exist.

On review of the entire record, the Board finds that the RO has 
substantially complied with the Board's remand directives and the 
duty to assist the Veteran in this case.  However, further 
discussion is warranted regarding whether VA has satisfied its 
duty to assist in obtaining STRs.

As indicated above, the NPRC reports that the Veteran's STRs are 
presumed to have been destroyed in a fire at the NPRC in 1973.  
In April 2005, the Veteran submitted a National Archives (NA) 
Form 13055 (JF) identifying his treatment at Clark AFB from June 
1946 to April 1947, to include a physical examination allegedly 
conducted at Clark AFB in April 1947.  The record further showed 
the Veteran's treatment at the Clark AFRMC in 1983 and 1984.  

Based upon this evidence, the Board remanded the claim in March 
2008 directing the RO to contact Clark AFRMC directly to 
determine whether they had custody of the Veteran's STRs.  The RO 
responded by requesting the Veteran for more specific information 
regarding his alleged dates of treatment at Clark AFB.  

In response to the RO, the Veteran indicated that he only went on 
sick calls with the Battalion Dispensary at Clark AFB until 
December 1946.  Thereafter, the Veteran indicated serving in duty 
areas where treatment was provided in tents and Quonset huts.  He 
denied undergoing a separation examination, as previously 
alleged.  

The RO has readjudicated the case without making a direct request 
for records from Clark AFRMC.  The Board has carefully reviewed 
this entire matter, and finds, in retrospect, that compliance 
with its March 2008 remand directive is impossible.  In this 
respect, the Board takes judicial notice that the U.S. military 
evacuated from Clark AFB (which included Clark AFRMC) in June 
1991, and never resumed military control.  See 
http://en.wikipedia.org/wiki/History_of_Clark_Air_Base.  See 
Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts 
may take judicial notice of facts not subject to reasonable 
dispute).  In short, there is no custodian of record known as 
Clark AFB or Clark AFRMC.  As such, further investigation into 
this matter would be futile.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  McCLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in this 
case with respect to the issue on appeal because there is 
sufficient evidence to decide the claims.  The Veteran has been 
examined by medical professionals and those records are with the 
claims files.  These records provide diagnoses for the Veteran's 
claimed disabilities.  The Board has determined that the credible 
evidence is against a finding of persistent or recurrent symptoms 
of disability since service, and there is no credible, non-
speculative competent evidence suggesting that the Veteran's 
disabilities are otherwise related to event(s) in service.  As 
such, the Board finds no basis to obtain medical opinion in this 
case and significant reasons to not obtain a medical opinion, 
such as the Veteran's unreliable testimony and evidence showing 
that his symptoms started many years after service.  An 
examination will not provide a basis to grant these claims as 
significant and highly probative evidence fails to indicate that 
the Veteran had any problems during his service or for many years 
after service.  Further, any statement the Veteran makes to an 
examiner would not be reliable, therefore, obtaining an 
examination would be a unless act in light of the credibility 
determination made by the Board. 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a back disability (including the cervical 
and thoracolumbar spines) is denied.

Service connection for COPD (including bronchitis) is denied.

Service connection for sinusitis/allergic rhinitis is denied.

Service connection for gastric ulcer (claimed as duodenal ulcer) 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


